Per Curiam:
To entitle a widow to $300 worth of property she must make the claim at a proper time. In this case she not only refrained from making any such claim, but urged the administrator to sell the property, saying she would have nothing to do with it. After he had obtained an order from the orphans’ court to sell the property for the payment of the debts of the decedent, and actually sold the same, her claim came too late, although it was made before confirmation of the sale by the court.
Decree affirmed and appeal dismissed, at the costs of the appellant.